                         Middle District of Tennessee




                                        11/23/2020




Case 3:18-cr-00288 Document 99 Filed 11/23/20 Page 1 of 7 PageID #: 238
Case 3:18-cr-00288 Document 99 Filed 11/23/20 Page 2 of 7 PageID #: 239
Case 3:18-cr-00288 Document 99 Filed 11/23/20 Page 3 of 7 PageID #: 240
Case 3:18-cr-00288 Document 99 Filed 11/23/20 Page 4 of 7 PageID #: 241
Case 3:18-cr-00288 Document 99 Filed 11/23/20 Page 5 of 7 PageID #: 242
Case 3:18-cr-00288 Document 99 Filed 11/23/20 Page 6 of 7 PageID #: 243
Case 3:18-cr-00288 Document 99 Filed 11/23/20 Page 7 of 7 PageID #: 244
